£A££      NO,   D3-/S"- ODlOS- t\J


  July     ±1; line

  6eur+ flf fot&uli

 ID, £h>x US^7



                       ArnnM/TT        ivr   xkimLnhit.R

TD THE Ufill^ D^Pli£'.
X Affflllkrt*. Da;;All X Uutur. u.m           \niLt****   -m Itf tons an ufi&ul
(.Ll&   +0 eMb/tlDAlhis     Kvi'n* DPP H& hi^&M undtt -the tola/ dP oPfrce
tLdtflvUS UtfC'l/uiU DP         Jii'A LB»i>tituWo* hiltl fa/ ftl/ni <L;uj}»n/iuL' c*


LotoitllLUHs ia Vithh'e*        isp \U Lkdlb\t&t Znfll-laKsJ UuJ LoftUfJ

 Ri'iiu,   a hi/ iva violuKa*   of U* tiuil L'sku         Act of )U9.




                                              D&fftlJ X Uhrf&t
                                              ZnmuPi- Mb, }1&'77L9
                                             b.L BLtli     U»;+
                                              nil    FM    HbD
                                             Uu*is\iUI& Tms 17393




                                                                 Received'
                                                                 JW-2 9 20J5
                                                            JWRDCOt/RTOF/iPpaie
                   27 3UL201
 U'/d DUhJa
**">*. Tat* 7«7)j-±wr
  7B711254747     •ll'l'>|ltM>>>lll>'